[Cite as In re Lu.B., 2021-Ohio-4479.]




                             IN THE COURT OF APPEALS OF OHIO
                                FOURTH APPELLATE DISTRICT
                                     HOCKING COUNTY


In the Matter of:                         :     Case No. 21CA1

Lu.B., Li.B., Le.B., La.B.,               :
                                                DECISION AND
Adjudicated Dependent Children.           :     JUDGMENT ENTRY

                                      RELEASED 12/17/21
______________________________________________________________________
                            APPEARANCES:

Kathryn Cornelius-Blume, Dagger, Johnston, Miller, Ogilvie & Hampson, LLP, Lancaster,
Ohio, for appellant.

Ryan Stickel, Hocking County Prosecutor’s Office, Logan, Ohio, for appellee State of
Ohio.

Charles A. Gerken, Logan, Ohio, for appellee T.B.
______________________________________________________________________
Hess, J.

        {¶1}     M.B. (“Mother”) appeals from a judgment of the Hocking County Court of

Common Pleas, Juvenile Division granting legal custody of her children, Li.B., La.B.,

Le.B., and Lu.B., to their paternal grandmother. Mother contends that the trial court erred

when it adjudicated Lu.B. a dependent child because its determination was based on the

court improperly taking judicial notice of the adjudication proceedings in her siblings’

cases. Mother also contends that the trial court’s legal custody decision was against the

manifest weight of the evidence. For the reasons that follow, we reject these contentions

and affirm the trial court’s judgment.
Hocking App. No. 21CA1                                                                    2


                       I. FACTS AND PROCEDURAL HISTORY

      {¶2}   Mother and T.B. (“Father”) have four children together: Li.B., La.B., Le.B.,

and Lu.B. On March 8, 2019, a magistrate ordered the director of South Central Ohio

Job and Family Services (the “Agency”) to take Li.B. (then age 7), La.B. (then age 4), and

Le.B. (then age 1) into protective custody. Three days later, the Agency filed complaints

in three cases alleging that Li.B., La.B., and Le.B. were abused, neglected, and

dependent and requesting a disposition of temporary custody to the Agency. The same

day, the court conducted a shelter care hearing and granted temporary custody of the

children to M.S., their paternal grandmother.

      {¶3}   On May 30, 2019, the court issued an entry adjudicating the children

dependent because “Father struck [Li.B.] in the eye leaving a mark,” the family home was

“deplorable [with] fecal matter, trash, dirty dishes, and clothes piles,” the home was

condemned by the health department and had a bed bug infestation, Mother had used

abusive language with a young child, and there were medical neglect issues. The court

ordered that the children remain in M.S.’s temporary custody with protective supervision

by the Agency and scheduled the matter for disposition. On June 25, 2019, the court

issued an entry ordering a disposition of temporary custody to M.S. with protective

supervision by the Agency. In August 2020, the Agency moved the court to grant M.S.

legal custody of the three children and terminate protective supervision by the Agency.

      {¶4}   In the meantime, in July 2019, Lu.B., was born, and the Agency filed a

complaint pertaining to her in a fourth case. At some point, the Agency had to dismiss

the complaint and refile it in October 2020 due to a scheduling issue. The complaint
Hocking App. No. 21CA1                                                                                      3


alleged Lu.B. was a dependent child and requested a disposition of legal custody to M.S.

with protective supervision by the Agency.

        {¶5}    On December 4, 2020, the trial court conducted an adjudicatory hearing

regarding Lu.B. Marni Tucker, an Agency caseworker, testified that she had been the

assigned caseworker for the family since June 2018.1 Tucker testified that when Lu.B.

was born, the trial court had already found her siblings dependent, they were in the

temporary custody of M.S., and it was not safe to return them to Mother or Father. Tucker

testified that she visited the family home prior to becoming the assigned caseworker, and

after being assigned, she visited it every month until around August 2020, when Mother

and Father split up and moved out. Tucker testified that the home “was not acceptable

on any dates” she visited and “was actually condemned at one point.” Around the time

Lu.B. was born, the home was “deplorable” and “not fit for any children to live there.”

Tucker testified that the home was “filthy,” the kitchen floor had grease on it “that was

probably an inch thick,” there was trash all over the place, rodents could enter the home

through a crack in a door, and there was feces on the window sills. On some days, the

home was “completely trashed,” there were “dishes completely piled up,” and “the house

smelled.” Tucker testified that she is trained to evaluate homes for safety hazards and

that the rodent feces, roaches, filthy flooring, and manner in which certain items were

stored posed a safety hazard for the children.

        {¶6}    During cross-examination, Father’s attorney tried to elicit testimony from

Tucker about statements Mother made to another Agency employee about marks on


1 Tucker initially testified that she believed she was assigned in June 2019 but then corrected her testimony.
It appears her initial testimony may have been correct though because during the final hearing, which also
occurred on December 4, 2020, Tucker testified that she had been the assigned caseworker for “[a]bout a
year and a half.”
Hocking App. No. 21CA1                                                                      4


Li.B.’s face, and Mother’s attorney made a hearsay objection. After the trial court

sustained the objection, the Agency’s attorney asked the court to “take judicial notice of

[its] entry on May 30th, 2019 where the Court found that [F]ather struck [Li.B.] in the eye

and * * * all the things the Court found.” Mother’s attorney objected, asserting that the

court could not take judicial notice of orders in the other children’s cases or “facts that

were found in other cases.” The court granted the judicial notice request.

       {¶7}   The trial court orally found Lu.B. to be a dependent child and immediately

proceeded to conduct a dispositional hearing for Lu.B. and a hearing on the legal custody

motions pertaining to her siblings (the “final hearing”). Tucker testified that Father had

completed most of his case plan goals. However, he did not complete mental health

counseling or anger management treatment despite a referral being made through

Integrated Services, and he told Tucker that he felt it was in the children’s best interest to

stay with M.S. because he was “working on himself” and could not yet “take care of

himself let alone the children.” Tucker opined that Mother had not sufficiently completed

her case plan goals to get the children back. Mother completed parenting classes but did

not provide documentation to show she was engaged in mental health counseling or

anger management treatment until the final hearing. She failed to abstain from illegal

drug use. She “always tested positive for THC,” and Tucker did not believe she had a

medical marijuana card. With regard to the goal of maintaining suitable housing, Tucker

testified that the parents were evicted from the family home. Subsequently, Mother

reported that she was staying with various friends. However, the Agency received

information that she was staying with a boyfriend, and in September 2020, Tucker and

Pat Saniga went to that residence to conduct a home visit. Mother refused to let them
Hocking App. No. 21CA1                                                                      5


enter, claiming it “was not her home and that she was just staying there.” Later, Mother

gave Tucker a new address, but Tucker was not able to conduct a home visit prior to the

final hearing. She tried to visit at the end of October 2020, but Mother was not home.

Then, Tucker was out of the office for about a month due to illness. When Tucker returned

to work, Mother asked Tucker to not visit because she had been ill, and due to staffing

issues, no other caseworker was available to visit the home. Tucker testified Mother had

not been allowed to visit the children recently pursuant to a court order prohibiting visits

until she got mental health counseling. Tucker opined that Mother and Father could not

meet the children’s basic needs or provide them with a stable environment. Tucker

testified that the children were “doing great” in M.S.’s care, were doing “exceptionally well”

in school, and were excelling in counseling.

       {¶8}   Pat Saniga, the children’s court appointed special advocate and guardian

ad litem, opined that it was in the best interest of the children to grant M.S. legal custody

and give her discretion with regard to visitation. Father consistently told Saniga that he

was “not capable of really taking care of” the children and that the “best place for them”

is with M.S. Saniga had “very little contact” with Mother. Before Mother was evicted, they

only had contact when Saniga initiated it by going to the family home. After the eviction,

Mother “cut off all contact” with Saniga. At one point, Saniga learned where Mother was

living and went there with an Agency caseworker, but Mother said Saniga was not allowed

to enter without a warrant and could not talk to her unless her lawyer was present. The

week before the final hearing, Mother gave Saniga her current address and told Saniga

that she could visit if she took her shoes off and wore foot coverings because Mother

“keeps her house clean.” However, Saniga did not have an opportunity to visit the home
Hocking App. No. 21CA1                                                                      6


prior to the final hearing. Saniga testified that she has seen “amazing” positive changes

in the children while they have been in M.S.’s care. The children appear happy, their

educational and medical needs are being met, they are making progress in trauma

counseling, and they are loved and treated kindly in M.S.’s home.

       {¶9}     M.S. testified that she has had temporary custody of the children since

March 11, 2019. M.S. testified that while in her care, the children have attended all of

their medical appointments except a few which were cancelled due to illness. M.S.

testified that Li.B., La.B., and Le.B. are engaged in counseling and have done well in it.

However, after Mother calls, Li.B. typically “backslides” and needs extra counseling. M.S.

testified that the children love Father and love interacting with him, and if she received

legal custody, she would facilitate visitation between the children and both of their

parents.

       {¶10} R.F., Mother’s father, testified that he is the property manager for six rental

properties, including Mother and Father’s former home and Mother’s current home, which

she shares with her boyfriend and his daughter. R.F. evicted Mother and Father from

their former home “because it was disgusting.” R.F. testified that he inspects Mother’s

current home once a month, and it has always been clean and is safe and adequate for

her children.

       {¶11} The trial court issued one judgment entry for all four cases finding Lu.B. to

be a dependent child for the following reasons: “Home was deplorable and condemned.

Other children were already adjudicated dependent. Feces & trash in the home. Dishes

piled up. Grease in the kitchen. Crack in the door where rodents could enter. Unsafe

conditions for a child.” The trial court also granted M.S. legal custody of all four children.
Hocking App. No. 21CA1                                                                     7


The court found the grant of legal custody to be in the best interest of the children because

Mother did not have appropriate housing, tested positive for THC, failed to provide

“confirmation of counseling until court,” failed to provide the Agency access to her home,

and failed to visit the children recently due to her failure to complete mental health

counseling. In addition, the court found Father missed anger management treatment,

failed to follow through with Integrated Services, and agreed that M.S. should have legal

custody. The court granted Mother and Father visitation at the discretion of M.S. and

terminated protective supervision by the Agency.

                             II. ASSIGNMENTS OF ERROR

       {¶12} Mother presents two assignments of error:

       1. The trial court erred as a matter of law when it relied upon prior
          proceedings to adjudicate [Lu.B.] dependent.

       2. The trial court’s decision to grant legal custody of the minor children to
          paternal grandmother was against the manifest weight of the evidence.

                                  III. JUDICIAL NOTICE

       {¶13} In her first assignment of error, Mother contends that the trial court erred as

a matter of law when it relied upon prior proceedings to adjudicate Lu.B. dependent.

Mother asserts that the trial court improperly took judicial notice of its May 30, 2019 entry

adjudicating Li.B., Le.B., and La.B. dependent because a court may not take judicial

notice of prior proceedings in other cases, even if they involve the same parties and court

as the present case. Mother maintains that the trial court relied on the siblings’

adjudication proceedings to adjudicate Lu.B. dependent, so we should reverse the

judgment regarding Lu.B. and remand for a new trial.
Hocking App. No. 21CA1                                                                         8


       {¶14} Evid.R. 201 governs judicial notice of “adjudicative facts,” i.e., “the facts of

the case.” Evid.R. 201(A). “A judicially noticed fact must be one not subject to reasonable

dispute in that it is either (1) generally known within the territorial jurisdiction of the trial

court or (2) capable of accurate and ready determination by resort to sources whose

accuracy cannot reasonably be questioned.” Evid.R. 201(B). “A court must take judicial

notice if requested by a party and supplied with the necessary information that would

allow it to do so. Evid.R. 201(D). Otherwise, it is within the trial court’s discretion to

take judicial notice. Evid.R. 201(C).” State v. Isaac, 4th Dist. Meigs No. 17CA9, 2018-

Ohio-5433, 127 N.E.3d 350, ¶ 12.

       {¶15} Any error the trial court made in taking judicial notice of the May 30, 2019

entry constitutes harmless error which we must disregard. Civ.R. 61 provides:

       No error in either the admission or the exclusion of evidence and no error
       or defect in any ruling or order or in anything done or omitted by the court
       or by any of the parties is ground for granting a new trial or for setting aside
       a verdict or for vacating, modifying or otherwise disturbing a judgment or
       order, unless refusal to take such action appears to the court inconsistent
       with substantial justice. The court at every stage of the proceeding must
       disregard any error or defect in the proceeding which does not affect the
       substantial rights of the parties.

“ ‘To find that substantial justice has not been done, a court must find (1) errors and (2)

that without those errors, the [factfinder] probably would not have arrived at

the same [decision].’ ” (Alterations sic.) Osborne v. Osborne, 4th Dist. Washington No.

13CA49, 2015-Ohio-2510, ¶ 35, quoting Hayward v. Summa Health Sys./Akron City

Hosp., 139 Ohio St.3d 238, 2014-Ohio-1913, 11 N.E.3d 243, ¶ 25.

       {¶16} Mother cannot show that the trial court probably would not have found Lu.B.

dependent if it had not taken judicial notice of its May 30, 2019 entry. Tucker testified to

all of the facts the trial court relied upon in finding that Lu.B. was a dependent child, i.e.,
Hocking App. No. 21CA1                                                                    9


that her siblings had been adjudicated dependent; that the family home had been

condemned, was in deplorable condition, and was unsafe for children; and information

about the home containing feces, trash, piles of dishes, grease, and a cracked doorway

through which rodents could enter. The trial court did not find Lu.B. dependent based on

any information that was exclusively in the May 30, 2019 entry, such as the court’s factual

findings that “Father struck [Li.B.] in the eye leaving a mark” or that “Mother had used

abusive language with a young child.” Accordingly, we overrule the first assignment of

error.

                                  IV. LEGAL CUSTODY

         {¶17} In her second assignment of error, Mother contends that the trial court’s

decision to grant M.S. legal custody was against the manifest weight of the evidence.

Mother maintains that by the final hearing, she had complied with her case plan. She

completed parenting education courses and attended anger management classes and

mental health counseling. Mother asserts that she was drug free except for THC and

suggests she might have had a medical marijuana card. Mother also claims that she

acquired stable housing. She asserts that the Agency was not able to evaluate her home

due to COVID-19 concerns, but her father confirmed the home is clean and has

“appropriate amenities for the children to ensure their needs and safety.” Mother asserts

that she had difficulty visiting the children “due to the mandated mental health counseling”

but still had contact with them via video.

                                  A. Standard of Review

         {¶18} “A trial court has broad discretion in proceedings involving the care and

custody of children.” In re Mullen, 129 Ohio St.3d 417, 2011-Ohio-3361, 953 N.E.2d 302,
Hocking App. No. 21CA1                                                                 10


¶ 14. “Consequently, we review a trial court’s decision to award a party legal custody of

an abused, neglected, or dependent child for an abuse of discretion, and we afford its

decision ‘the utmost deference.’ ” In re E.S., 4th Dist. Pickaway Nos. 17CA16 and

17CA17, 2018-Ohio-1902, ¶ 23, quoting In re E.W., 4th Dist. Washington Nos. 10CA18,

10CA19, and 10CA20, 2011-Ohio-2123, ¶ 18.            “Ordinarily, ‘[t]he term “abuse of

discretion” implies that the trial court’s attitude was unreasonable, arbitrary, or

unconscionable.’ ” (Alteration sic.) Id., quoting In re H.V., 138 Ohio St.3d 408, 2014-

Ohio-812, 7 N.E.3d 1173, ¶ 8. However, in Davis v. Flickinger, 77 Ohio St.3d 415, 418-

419, 674 N.E.2d 1159 (1997), the Supreme Court of Ohio explained the abuse of

discretion standard that applies in child custody proceedings as follows:

             The standard for abuse of discretion was laid out in the leading case
      of C.E. Morris Co. v. Foley Constr. Co. (1978), 54 Ohio St.2d 279, 8 O.O.3d
      261, 376 N.E.2d 578, but applied to custody cases in Bechtol v.
      Bechtol (1990), 49 Ohio St.3d 21, 550 N.E.2d 178, syllabus:

             “Where an award of custody is supported by a substantial amount of
      credible and competent evidence, such an award will not be reversed as
      being against the weight of the evidence by a reviewing court. (Trickey v.
      Trickey [1952], 158 Ohio St. 9, 47 O.O. 481, 106 N.E.2d 772, approved and
      followed.)”

             The reason for this standard of review is that the trial judge has the
      best opportunity to view the demeanor, attitude, and credibility of each
      witness, something that does not translate well on the written page. As we
      stated in Seasons Coal Co. v. Cleveland (1984), 10 Ohio St.3d 77, 80-81,
      10 OBR 408, 410-412, 461 N.E.2d 1273, 1276-1277:

              “The underlying rationale of giving deference to the findings of the
      trial court rests with the knowledge that the trial judge is best able to view
      the witnesses and observe their demeanor, gestures and voice inflections,
      and use these observations in weighing the credibility of the proffered
      testimony. * * *

             “***
Hocking App. No. 21CA1                                                                    11


                “ * * * A reviewing court should not reverse a decision simply
       because it holds a different opinion concerning the credibility of the
       witnesses and evidence submitted before the trial court. A finding of an
       error in law is a legitimate ground for reversal, but a difference of opinion on
       credibility of witnesses and evidence is not. The determination of credibility
       of testimony and evidence must not be encroached upon by a reviewing
       tribunal, especially to the extent where the appellate court relies on
       unchallenged, excluded evidence in order to justify its reversal.”

             This is even more crucial in a child custody case, where there may
       be much evident in the parties’ demeanor and attitude that
       does not translate to the record well.

(Emphasis and omissions sic.) “While we might be ‘perplexed’ by this hybrid abuse-of-

discretion-manifest-weight standard, the Ohio Supreme Court has not overruled,

modified, or clarified the standard set forth in Bechtol or Davis.” E.S. at ¶ 23, quoting In

re A.L.P., 4th Dist. Washington No. 14CA37, 2015-Ohio-1552, ¶ 23 (Harsha, J.,

concurring). “We therefore continue to apply this standard when reviewing child custody

matters.” Id.

                                    B. Legal Principles

       {¶19} Once a court adjudicates a child dependent, R.C. 2151.353(A)(3)

authorizes it to make an order of disposition awarding “legal custody of the child to either

parent or to any other person who, prior to the dispositional hearing, files a motion

requesting legal custody of the child or is identified as a proposed legal custodian in a

complaint or motion filed prior to the dispositional hearing by any party to the

proceedings.” In addition, the court “may terminate or modify a prior dispositional order

and award legal custody to a nonparent if doing so serves the child’s best interest.” E.S.,

4th Dist. Pickaway Nos. 17CA16 and 17CA17, 2018-Ohio-1902, at ¶ 27.
Hocking App. No. 21CA1                                                                 12


      {¶20} “R.C. 3109.04 specifies the best interest factors courts must consider when

determining whether to award legal custody to a nonparent.” Id. at ¶ 28. The court must

consider

      all relevant factors, including, but not limited to:

      (a) The wishes of the child’s parents regarding the child’s care;

      (b) If the court has interviewed the child in chambers * * * regarding the
      child’s wishes and concerns as to the allocation of parental rights and
      responsibilities concerning the child, the wishes and concerns of the child,
      as expressed to the court;

      (c) The child’s interaction and interrelationship with the child’s parents,
      siblings, and any other person who may significantly affect the child’s best
      interest;

      (d) The child’s adjustment to the child’s home, school, and community;

      (e) The mental and physical health of all persons involved in the situation;

      (f) The parent more likely to honor and facilitate court-approved parenting
      time rights or visitation and companionship rights;

      (g) Whether either parent has failed to make all child support payments,
      including all arrearages, that are required of that parent pursuant to a child
      support order under which that parent is an obligor;

      (h) Whether either parent or any member of the household of either parent
      previously has been convicted of or pleaded guilty to any criminal offense
      involving any act that resulted in a child being an abused child or a
      neglected child; whether either parent, in a case in which a child has been
      adjudicated an abused child or a neglected child, previously has been
      determined to be the perpetrator of the abusive or neglectful act that is the
      basis of an adjudication; whether either parent or any member of the
      household of either parent previously has been convicted of or pleaded
      guilty to a violation of section 2919.25 of the Revised Code or a sexually
      oriented offense involving a victim who at the time of the commission of the
      offense was a member of the family or household that is the subject of the
      current proceeding; whether either parent or any member of the household
      of either parent previously has been convicted of or pleaded guilty to any
      offense involving a victim who at the time of the commission of the offense
      was a member of the family or household that is the subject of the current
      proceeding and caused physical harm to the victim in the commission of the
Hocking App. No. 21CA1                                                                      13


       offense; and whether there is reason to believe that either parent has acted
       in a manner resulting in a child being an abused child or a neglected child

       (i) Whether the residential parent or one of the parents subject to a shared
       parenting decree has continuously and willfully denied the other parent’s
       right to parenting time in accordance with an order of the court;

       (j) Whether either parent has established a residence, or is planning to
       establish a residence, outside this state.

R.C. 3109.04(F)(1).

                                         C. Analysis

       {¶21} The trial court did not abuse its discretion when it granted legal custody to

M.S. because a substantial amount of credible and competent evidence supports the

conclusion that it is in the children’s best interest for M.S. to have legal custody. With

respect to the parents’ wishes, Mother wanted the children returned to her, but Father

wanted them to remain with M.S.          The record does not reflect that the trial court

interviewed the children in chambers about their wishes and concerns. There is evidence

that the children have some relationship with Mother and have a good relationship with

M.S. and Father. There is evidence that the children are well-adjusted to M.S.’s home

and school, that M.S. takes care of their medical needs, and that they have done well in

counseling even though Li.B. requires additional counseling after phone calls with Mother.

In addition, there is evidence Mother did not meet all of her case plan goals. She tested

positive for THC, and there is no evidence she had a prescription for it. There is evidence

she delayed going to anger management treatment and mental health counseling, which

impacted her ability to visit the children. Although Mother claims she acquired appropriate

housing for the children, the trial court was free to disbelieve her father’s testimony to that
Hocking App. No. 21CA1                                                              14


effect. Accordingly, we conclude that the trial court did not err when it granted legal

custody to M.S., and we overrule the second assignment of error.

                                  V. CONCLUSION

      {¶22} Having overruled the assignments of error, we affirm the trial court’s

judgment.

                                                             JUDGMENT AFFIRMED.
Hocking App. No. 21CA1                                                               15


                                   JUDGMENT ENTRY

         It is ordered that the JUDGMENT IS AFFIRMED and that appellant shall pay the
costs.

         The Court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate issue out of this Court directing the Hocking
County Common Pleas Court, Juvenile Division, to carry this judgment into execution.

       Any stay previously granted by this Court is hereby terminated as of the date of
this entry.

      A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of
the Rules of Appellate Procedure.

Smith, P.J. & Wilkin, J.: Concur in Judgment and Opinion.


                                   For the Court




                                   BY: ________________________________
                                       Michael D. Hess, Judge




                                 NOTICE TO COUNSEL

       Pursuant to Local Rule No. 14, this document constitutes a final judgment
entry and the time period for further appeal commences from the date of filing with
the clerk.